Citation Nr: 1335305	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  09-40 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a compensable rating for right eyebrow scars.

2. Whether new and material evidence has been submitted sufficient to reopen the previously denied claim for service connection for right eye blurred vision, and if so, whether service connection is warranted.

3. Entitlement to service connection for left knee disability.

4. Entitlement to service connection for bilateral shoulder disability.

5. Entitlement to service connection for skin rash on the arms, shoulders, back, and legs.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1961 to July 1963.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in September 2013; the hearing transcript has been associated with the file and has been reviewed.  

As an initial matter, the Board recognizes the November 2012 supplemental statement of the case in which the RO recharacterized the Veteran's claim for service connection for blurred right eye vision as service connection for left eye pterygium, but finds that service connection for a left eye disability is not on appeal.  The June 2007 RO decision appealed by the Veteran addressed the issue of service connection only for right eye blurred vision, and that is the only issue on appeal.  The Board further notes that the RO has not issued a rating decision on service connection for left eye pterygium.  

Thus, the Board finds that the issue of service connection for left eye pterygium has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral shoulder disability and skin rash being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  While the Veteran has pain in the left knee, it is not shown to result in a current left knee disability.  

2.  The Veteran has one scar in the lateral aspect of the right eyelid measuring three centimeters long and 1/10th of a centimeter wide and one scar in the lower eyelid measuring two centimeters long and 1/10th of a centimeter wide, neither of which is painful, causes any limitation of function, or has any characteristic of disfigurement.

3.  In April 1999, the RO denied service connection for right eye pterygium because the evidence did not show the condition was related to the Veteran's service.  The Veteran did not appeal the decision and it became final.

4.  Evidence presented since the April 1999 rating decision does not relate to a previously unestablished fact necessary to substantiate the Veteran's claim for right eye blurred vision.  



CONCLUSIONS OF LAW

1. The criteria for service connection for left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

2. The criteria for compensable evaluation for right eyebrow scars have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.118, Diagnostic Codes (DCs) 7800 (2013).

3. The April 1999 rating decision denying service connection for right eye pterygium is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

4.  New and material evidence has not been presented to reopen the Veteran's previously denied claim for right eye blurred vision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 
 
Left Knee

The Veteran testified at his September 2013 Board hearing that his left knee injury is a result of playing football in service.  He reported he treated his knee himself in service with heat.

The Veteran explained that he currently has pain in his left knee and believes the lateral ligaments in his knee are loose.  He said a private doctor told him he could have surgery on the knee five or six years ago but he did not recall what the doctor's diagnosis was.

No post-service medical records showing treatment of the Veteran's knee have been associated with the Veteran's claims file, although records have been obtained from the private physicians identified by the Veteran.

The Veteran's service treatment records show no treatment for a left knee injury.  On his May 1963 examination on discharge from service, the Veteran's lower extremities were found to be normal and he reported no trick or locked knee, arthritis, or lameness on his accompanying report of medical history form.

The Veteran was afforded a VA examination in September 2012.  The Veteran reported that his knee gives out.  He reported his knee hurts when sleeping and walking and he uses a brace.  Occasional walker use was also noted.

On examination, the Veteran was found to have full range of motion with no objective evidence of painful motion on flexion or extension.  The examiner further found no change in range of motion or functional loss after repetitive use.  The Veteran was also found to have full muscle strength and normal tests measuring anterior instability, posterior instability and medial-lateral instability.  No evidence or history of recurrent patellar subluxation/dislocation was noted. 

The examiner opined that the Veteran does not have nor has ever had a knee condition.  

The Board finds that the evidence does not show the Veteran has a current left knee disability.  No private medical records are in evidence showing a diagnosis of a knee disability, and after performing a physical examination on the Veteran, the September 2012 VA examiner opined that the Veteran does not have a knee condition.  

The Board recognizes the Veteran's complaints of knee pain, but notes that pain alone is not a disability for VA purposes.  The Board further acknowledges the Veteran's contention that he experiences lateral instability in his knee.  However, the Board gives significant probative weight to the September 2012 VA examination that specifically tested instability, including medial-lateral instability by applying valus/varus pressure to the knee in extension and 30 degrees flexion, but found no instability.  The examiner also found no other problems with the Veteran's knee, including loss of range of motion or muscle strength.

To the extent that the Veteran has diagnosed himself with a knee condition, including a disability manifest with pain and lateral instability, the Board finds he is not competent to do so.  While the Veteran is competent to state what symptoms he feels, such as pain or instability, diagnosis of a knee condition is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  As a lay person, the Veteran does not have the education, training and experience to offer a medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  

Thus, a preponderance of the evidence is against the Veteran's claim.  The benefit of the doubt doctrine does not apply and his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Eye

In September 1965 the Board denied the Veteran's claim for service connection for blurred vision in the right eye due to a 1962 injury in service.  The Veteran did not appeal the decision and it became final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).  

The Veteran subsequently filed another claim for an eye condition due to the 1962 injury, and in April 1999 the RO denied service connection for right eye pterygium.  The Veteran did not file a timely notice of disagreement and no new evidence pertinent to the claim was received by VA prior to the expiration of the appeal period.  In addition, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the April 1999 decision.  Therefore, the April 1999 decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103 (2013).  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  The Board is neither required nor permitted to analyze the merits of a previously denied claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App 110 (2010). 

The basis of the prior final denial was the RO's finding that the evidence did not show that the Veteran's right eye pterygium was incurred in or aggravated by service.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the April 1999 decision that addresses this basis.  After reviewing the evidence associated with the record since the prior final denial, the Board finds that it does not qualify as new and material evidence sufficient to reopen the previously denied claim. 

Evidence added to the record includes private treatment records from 2005 through 2007 showing treatment for right eye pterygium, including excision surgery in 2005.  While the evidence is new, the Board finds it is not material as it relates only to post-service treatment for the Veteran's right eye without suggesting any nexus to service.

The Veteran also testified at a September 2013 Board hearing.  He explained that he injured his eye playing football in service.  He described getting treatment and then playing the second half of the game before returning to get stitches above and below his eye.  He said he got no further treatment but that his vision became blurry and eventually worsened to the point that he had a pterygium removed.  The Board finds that the Veteran's testimony is cumulative of statements made in connection with his 1963 and 1998 claims, in which he also contended his right eye blurriness and pterygium were a result of his 1962 football injury.

The Veteran was also afforded VA examinations in June 2009 and September 2012.  The September 2010 examiner opined that the Veteran's blurry vision is not related to his service as his visual acuity was 20/20 at his May 1963 discharge examination.  He found the Veteran's uncorrected distance vision to be 20/40 or better and his uncorrected near vision to be 10/200.  The June 2009 VA examiner also opined that the Veteran's reported blurry vision is not related to the scars sustained in his 1962 football injury, noting that he had normal vision on separation in 1963 and in a 1965 examination he was reported to have  refractory error unrelated to the eye injury.  Although the VA examinations are also new evidence, they do not provide support for the Veteran's claim, but rather are negative nexus opinions.  As such they do not raise a reasonable possibility of substantiating the claim and therefore cannot be considered new and material evidence to reopen the claim.

Finally, the Veteran submitted a printout of a Google definition search for "pterygium."  The listed definitions relating to a pterygium of the eye variously describe the location and physical aspects of a pterygium, its effect on vision, and suggest the causes are ultraviolet light exposure, dry air, dust, and irritation.  Even presumed credible, the printout does not suggest a nexus between the Veteran's claimed eye condition and his service and therefore cannot be considered new and material evidence to reopen his claim.

As none of the evidence submitted since the April 1999 decision is new and material, the Board finds the claim should not be reopened and will not analyze the merits of the claim.

The Board notes that even if the Board did reopen the claim, there is still no evidence other than the Veteran's own lay statement that his blurry vision is a result of his 1962 football injury.  In fact, the June 2009 and September 2012 VA examinations only provided evidence against such a finding.  

Scars

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).

The regulations pertaining to rating skin disabilities were revised effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008.  As the Veteran's claim was received in December 2006 and he has not requested reevaluation under the revised criteria, the revisions do not apply in this case.  73 Fed. Reg. 54708 (Sept. 23. 2008); 73 Fed. Reg. 54,708 (Jan. 20, 2012).

Code 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  Higher ratings are available for more severe manifestations.  38 C.F.R. § 4.118.
 
Note (1) to Code 7800 provides that the eight characteristics of disfigurement for purposes of rating under 38 C.F.R. § 4.118 are:  Scar is 5 or more inches (13 or more cm.) in length.  Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.  Surface contour of scar is elevated or depressed on palpation.  Scar is adherent to underlying tissue.  Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).  Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  

Code 7801, 7802 provides ratings for scars, other than the face or neck.  Code 7803 provides a rating for superficial, unstable scars.  Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Code 7805 provides for evaluation of scars on the limitation of function of the affected part.  38 C.F.R. § 4.118.

The Veteran is service-connected for two scars in his right eyebrow line.

He was afforded a VA scars examination in June 2009.  The examiner noted one scar in the lateral aspect of the right eyelid measuring three centimeters long and 1/10th of a centimeter wide and one scar in the lower eyelid measuring two centimeters long and 1/10th of a centimeter wide.

The examiner found the scars were not painful on examination, were not adherent to the underlying tissue, do not involve the loss of skin, do not produce any asymmetry to the features of the face, and involve no limitation of function.  The examiner described the scars as asymptomatic.

At his September 2013 Board hearing the Veteran testified the scars cause no symptoms, he just doesn't like the appearance.

The Veteran's scars are not entitled to a compensable rating under Diagnostic Code 7800 as they involve no characteristics of disfigurement, tissue loss, or gross distortion or asymmetry of any features.

Codes 7801 and 7802 do not apply as the Veteran's scars are on his face.  Code 7803 does not apply as the Veteran's scars are not unstable.  Code 7804 does not apply as his scars are not painful.  Code 7805 does not apply as there is no limitation of function due to the scars.

The Board has further considered whether an extraschedular rating is warranted, but finds that it is not.  The scars produce no symptoms or limitation of function and the rating criteria adequately consider their visual appearance. 

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for an increased rating must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 
	
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a  Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2007.  In the letter, the RO informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  In the letter the RO also provided notice with regard to how VA assigns disability ratings and effective dates.  While the letter did not articulate the basis of the prior denial of the claim for service connection for right eye blurred vision, the Veteran was advised to submit evidence showing that a current right eye blurred vision disability was incurred in service.  During his testimony before the undersigned, he demonstrated actual knowledge of the criteria to reopen the previously denied claim.  Thus, the Board will not remand this matter for additional notice.  The duty to notify has been satisfied.  

Also, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the September 2013 Board personal hearing, the VLJ fully explained the issues on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records and private treatment records identified by the Veteran.  The Veteran also submitted lay statements.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in connection with his claim for service connection for his left knee disability in September 2012 and in connection with his claim for an increased rating for his eyebrow scars in June 2009.  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The Board acknowledges the Veteran's contention that the September 2012 VA examiner noted only one of the Veteran's two facial scars, but finds that the June 2009 VA examination considered both scars and is adequate for rating purposes.  The Board further acknowledges the Veteran's contention that the eye examination was not done by an ophthalmologist.  However, the examination was done by an optometrist, who is qualified to perform such an examination.  VA satisfies its duty to assist when it provides a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions able to provide competent medical evidence.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  Therefore, the Board finds that the examinations are adequate and contains sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.


ORDER

A compensable rating for right eyebrow scars is denied.

New and material evidence has not been received to reopen the claim for service connection for right eye blurred vision.  The request to reopen this claim is denied.

Service connection for left knee disability is denied.


REMAND

A remand is required to ensure that there is a complete record upon which to decide the issue of entitlement to service connection for bilateral shoulder disability and skin rash, so that the Veteran is afforded every possible consideration.  

With regard to the Veteran's bilateral shoulder disability claim, the Board finds a new VA examination is warranted.

A January 2007 private x-ray report reflects that the Veteran was found to have moderate degenerative changes of his left acromioclavicular joint.  Private treatment records further reflect that the Veteran complained of right shoulder pain in July and August 2007 and was diagnosed with osteoarthritis in his right shoulder.

The Veteran was afforded a VA examination in September 2012.  The examiner stated that the Veteran does not have nor has ever had a shoulder condition.  The examiner went on to conclude that the Veteran's claimed bilateral shoulder condition was less likely than not incurred in or caused by service as there is no active diagnosis of a shoulder condition.

The Board finds the September 2012 VA examiner did not consider the Veteran's 2007 diagnoses of degenerative joint disease and osteoarthritis.  Therefore, on remand, the VA examiner should provide an addendum medical opinion addressing the above facts and offer an opinion with rationale as to direct service connection of the Veteran's shoulder conditions.

The Board further finds an addendum VA medical opinion is required with respect to the Veteran's claim for service connection for a skin rash.

A June 1962 service treatment record notes that the Veteran complained of spots on his arms and around his waist.  On examination, they were noted to be typical of insect bites.  

The Veteran testified at his September 2013 Board hearing that when he was stationed in France in 1962 he got a rash.  He said he did not believe it was insect bites as he does not walk around without a shirt on.  He said he went to the dispensary and was given a salve to put on it and the rash went away but later came back.  The Veteran said the rash recurs every quarter to every six to seven months.

A December 2006 private treatment record reflects that the Veteran complained of itching bumps on his trunk that have been intermittent for the past several decades, lasting for a couple weeks and then resolving.  He was diagnosed with pruritus with a papular eruption.

The Veteran was afforded a VA examination in September 2012.  The examiner stated that the Veteran does not have and has never had a skin condition.  However, the examiner did recount that the Veteran reported he first broke out with a rash in service that was treated with cream and has recurred many times.  The examiner concluded that the Veteran's claimed skin rash was not incurred in or caused by service as he has no active diagnosis of a skin condition.

The Board finds the September 2012 examiner did not address the Veteran's 2006 diagnosis of pruritus with a papular eruption or the Veteran's in-service report of a skin condition that was found to be typical of insect bites.  On remand, the VA examiner should provide an addendum medical opinion addressing the above facts and offer an opinion with rationale as to direct service connection of the Veteran's skin condition.

Accordingly, these matters are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Obtain a supplemental VA medical opinion to determine the nature and etiology of the Veteran's claimed bilateral shoulder disability and skin condition.  

The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail and any appropriate testing, including x-rays, conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine the following:

a) Whether the Veteran has a bilateral shoulder condition.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability is related to service, to specifically include the Veteran's playing of football and baseball in service.

b) Whether the Veteran has a skin condition.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability is related to service, to specifically include the rash reported by the Veteran in June 1962.

2. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


